COURT OF APPEALS OF VIRGINIA

Present: Judges Benton, Elder and Overton
Argued at Richmond, Virginia

S. G., A MINOR, BY
 J. PAUL WALLA, GUARDIAN AD LITEM
                                              OPINION BY
v.   Record No. 2020-96-4              JUDGE JAMES W. BENTON, JR.
                                            AUGUST 5, 1997
PRINCE WILLIAM COUNTY DEPARTMENT OF
 SOCIAL SERVICES, ET AL.


          FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                   LeRoy F. Millette, Jr., Judge
           Joseph W. Kaestner (J. Paul Walla; Ashton,
           Walla & Associates, P.C., on brief), for
           appellant.

           Megan E. Kelly, Assistant County Attorney
           (Sharon E. Pandak, County Attorney; Michelle
           R. Robl, Assistant County Attorney, on
           brief), for appellee Prince William County
           Department of Social Services.

           No brief or argument for remaining appellees.



      A judge of the juvenile and domestic relations district

court ordered the Prince William County Department of Social

Services to provide treatment in a residential facility for S.G.,

a minor in the custody of Social Services.    Following an appeal

by Social Services, a circuit court judge ruled that the juvenile

court judge lacked authority to order that treatment because

Social Services had the sole statutory authority to determine the

minor's placement.    By her guardian ad litem, the minor contends

in this appeal that the juvenile court judge had the authority to

order treatment.   We agree and reverse the circuit court judge's

order.
                                  I.

        The minor was brought before the juvenile court for

violating the terms of her probation. 1     A juvenile court judge

ruled that the minor had violated the terms of her probation and

ordered that (1) Prince William County Community Services examine

the minor and treat her if necessary, (2) Prince William County

Department of Social Services (Social Services) prepare an

assessment of the minor by October 5, 1995, and (3) the probation

office refer the case to a Family Assessment and Planning Team
                                                    2
(FAPT) to complete a report by October 5, 1995.
        After that order was entered, the minor, by her guardian ad

litem, moved the juvenile court judge to transfer legal custody

of the minor to Social Services.       Before the scheduled hearing on
    1
     Although the minor asserts on brief that she initially was
brought into juvenile court "as a result of a routine Child in
Need of Supervision [CHINS] . . . petition filed . . . when school
authorities reported her as truant," see Code § 16.1-278.5, the
record does not contain the initial petition. Evidence in the
record does indicate, however, that this was a CHINS proceeding.
See infra note 3.
    2
     FAPTs are authorized to "assess the strengths and needs of
troubled youths and families . . . and determine the complement of
services required to meet these unique needs." Code § 2.1-754.
See generally Code §§ 2.1-745 to 2.1-759.1.

     A juvenile court judge is required, upon finding that a child
is in need of supervision, see infra note 3, to have the child's
needs evaluated. See Code § 16.1-278.5(A). The judge may have
the FAPT perform this evaluation. See id.; see also Fauquier Co.
Dep't of Soc. Servs. v. Robinson, 20 Va. App. 142, 151-52, 455
S.E.2d 734, 739 (1995) (stating that Code § 16.1-278(A) authorizes
courts "to compel the FAPT . . . to provide any necessary
services"); Code § 2.1-757(D). Thus, the juvenile court judge's
order directing the probation office to refer the case to a FAPT
was authorized by law.




                                  -2-
October 5, 1995, the FAPT issued a report recommending that the

minor, her mother, and her stepfather attend counseling and that

the minor be released from probation.      After the October 5, 1995

hearing, the juvenile court judge returned the minor to her

mother's custody, released the minor from probation, and ordered

the minor, her mother, and her stepfather to participate in

counseling.

        Shortly after the minor was returned to her mother's

custody, the minor ran away from home and did not attend school.

 The juvenile court judge then placed the minor in the legal

custody of Social Services and indicated that this was done "[a]s

a partial disposition."    The judge made the findings that

"reasonable efforts . . . ha[d] been made . . . to prevent

removal and that continued placement in the home would be

contrary to the welfare of the child." 3    See Code
    3
     The motion previously filed by the guardian ad litem sought a
change of custody pursuant to Code § 16.1-278.8, the provision for
delinquent juveniles. When the judge eventually transferred
custody to Social Services, the judge did not set forth the
provision under which he was proceeding. However, the foster care
service plan, issued after custody was transferred to Social
Services, lists "CHINS" as the minor's "Custody Status." "CHINS"
is an abbreviation for "child in need of supervision" or "child in
need of services." At oral argument, Social Services agreed that
this proceeding was initiated by a CHINS petition. Accordingly,
we conclude that the juvenile court judge acted pursuant to Code §
16.1-278.5(B)(1) ("Child in need of supervision") (authorizing the
juvenile court judge to enter any order authorized in Code § 16.1-
278.4 ("Child in need of services")).

     The judge's reference to the minor as a "child," rather than
a "juvenile," lends additional support to our conclusion that the
trial judge was treating the minor as a child in need of
supervision or services and not as a juvenile. Compare Code
§ 16.1-278.4(6)(c) ("Any order . . . transferring legal custody of



                                  -3-
§ 16.1-278.4(6)(c).

     As required by Code § 16.1-281, Social Services filed with

the juvenile court a foster care service plan.   The juvenile

court judge approved the plan.   After that approval, Social

Services placed the minor at the home of her paternal

grandparents.

     On review of the minor's case, the juvenile court judge

ordered the FAPT to reevaluate the minor's status and issue a new

report.   The FAPT issued a report which recommended that

treatment for the minor "be explored" at a therapeutic foster

home or a residential treatment facility.   The FAPT report also

noted "[s]ome concerns . . . regarding the safety and

appropriateness of [the minor's] grandparent's home" and

recommended that Social Services determine whether the home was a

"safe environment."   The minor, by her guardian ad litem, moved

the juvenile court judge to enter an order requiring treatment of

the minor in a residential treatment facility.   After hearing the

arguments of counsel, the juvenile court judge entered an order

providing, in relevant part, the following:
a child to . . . [S]ocial [S]ervices as provided in this
subdivision shall be entered only upon a finding . . . that
reasonable efforts have been made to prevent removal and . . .
continued placement in the home would be contrary to the welfare
of the child . . . .") (emphasis added), with Code
§ 16.1-278.8(13)(c) ("Any order . . . transferring legal custody
of a juvenile to . . . [S]ocial [S]ervices as provided in this
subdivision shall be entered only upon a finding . . . that
reasonable efforts have been made to prevent removal and . . .
continued placement in the home would be contrary to the welfare
of the juvenile . . . .") (emphasis added).



                                 -4-
[T]he Court having received the [FAPT]
recommendations of 19 March 1996, it
appearing to the Court that the best interest
of the [minor] would be served by placing her




                     -5-
             in a therapeutic foster home . . . it is
             . . . DECREED that:

             1. [Social Services] shall arrange for the
             placement of . . . [the minor] in a
             Therapeutic Foster Home through United
             Methodist Family Services (or its
             equivalent); and,

             2. If [Social Services] cannot place . . .
             [the minor] in a Therapeutic Foster Home
             through United Methodist Family Services (or
             its equivalent), [Social Services] shall
             arrange for her placement in a[n] appropriate
             residential facility to be approved by this
             Court prior to the Court's next review
             date . . . .

        Social Services appealed the order to the circuit court and

filed a demurrer, asserting that the juvenile court judge was

without jurisdiction or authority to enter the order.      The

circuit court judge sustained the demurrer "on the [ground] that

as long as custody remains with [Social Services], Code

§ 16.1-278.8(13)(c) places authority for placement with [Social

Services]." 4   The circuit court judge reversed the order.

                                  II.

        The issue on appeal is whether a juvenile court judge can

order Social Services to place a minor in a facility for

treatment when custody of the child has been granted to Social
                                                5
Services pursuant to Code § 16.1-278.4(6)(c).       In pertinent
    4
     The provision of Code § 16.1-278.8(13)(c) relied upon by the
circuit court judge is also contained in Code § 16.1-278.4(6)(c).
 Thus, our conclusion that the juvenile court judge proceeded
under Code § 16.1-278.4(6)(c) does not affect the circuit court
judge's reasoning.
    5
     The resolution of this issue is the same under Code
§ 16.1-238.8(13)(c). See supra note 4.



                                  -6-
part, Code § 16.1-278.4 provides as follows:
          If a child is found to be in need of
          services, the juvenile court or the circuit
          court may make any of the following orders of
          disposition for the supervision, care and
          rehabilitation of the child:

                  *    *    *    *         *   *    *

          6. Transfer legal custody to any of the
          following:

                  *    *    *    *         *   *    *

          c. The local board of public welfare or
          social services of the county or city in
          which the court has jurisdiction . . . . The
          board to which the child is committed shall
          have the final authority to determine the
          appropriate placement for the child.


(Emphasis added).     Social Services argues, and the circuit court

judge agreed, that because Social Services has "final authority

to determine the appropriate placement for the child," the

juvenile court judge lacked the power to enter the order.

     The juvenile court judge based his authority to enter the

order on Code §§ 2.1-757 and 16.1-281.         The order granting the

minor's motion stated that the minor sought "(1) pursuant to

[Code §] 2.1-757 E. . . . , an Order placing [the minor] in an

appropriate residential treatment facility . . . and (2) pursuant

to [Code §] 16.1-281 E., a review of [the minor's] present living

circumstances."

     Preliminarily, we note that Code § 2.1-757 establishes a

statutory funding mechanism for the Comprehensive Services Act

for At-Risk Youth and Families (CSA).          See Code §§ 2.1-745 to




                                     -7-
2.1-759.1.    In addition to providing funding, Code § 2.1-757(E)

provides the juvenile court with the following power:
          In any matter properly before a court wherein
          the [FAPT] has recommended a level of
          treatment and services needed by the child
          and family, the court shall consider the
          recommendations of the [FAPT]. However, the
          court may make such other disposition as is
          authorized or required by law, and services
          ordered pursuant to such disposition shall
          qualify for funding under this section.


The purpose of that section is to authorize funding for

placements ordered by a judge in a proper case even when the

judge elects not to follow the FAPT's recommendation.        Cf.

Fauquier Co. Dep't of Soc. Servs. v. Robinson, 20 Va. App. 142,

154, 455 S.E.2d 734, 740 (1995).        By its express terms, Code

§ 2.1-757(E) requires that the "matter [be] properly before a

court" and authorizes funding only for dispositions that are

"authorized or required by law."        Thus, the juvenile court judge

could rely on Code § 2.1-757 as authority for his disposition if

the matter involving the minor was properly before the judge.

     The other provision the juvenile court judge relied upon,

Code § 16.1-281, provides in pertinent part as follows:
          A. In any case in which . . . legal custody
          of a child is given to . . . [S]ocial
          [S]ervices . . . , [Social Services] . . . or
          the . . . [FAPT] established pursuant to
          [Code] § 2.1-753 shall prepare a foster care
          plan for such child . . . . [Social
          Services] . . . shall file the plan with the
          juvenile . . . court within sixty days
          following the transfer of custody . . . .

                   *    *    *    *         *   *   *

             C.   A copy of the entire foster care plan


                                      -8-
          shall be sent by the court to the attorney
          for the child, the child's parents or any
          other person standing in loco parentis at the
          time . . . [Social Services] obtained custody
          . . . . Any party receiving a copy of the
          plan may petition the court for a review of
          the plan.

               *      *   *    *         *   *   *

          E. Nothing in this section shall limit the
          authority of the juvenile [court] judge or
          the staff of the juvenile court, upon order
          of the judge, to review the status of
          children in the custody of . . . [S]ocial
          [S]ervices . . . on its own motion.

     The minor argues that the power "to review the status of

children" set forth in subsection E granted the juvenile court

judge the authority to consider the FAPT report and order Social

Services to obtain treatment for the minor in a residential

treatment facility.   Social Services argues that the juvenile

court judge divested himself of that authority when he granted

Social Services legal custody of the minor under Code

§ 16.1-278.4(6)(c), which states that Social Services "shall have

the final authority to determine the appropriate placement."

     We hold that the juvenile court judge retained the authority

to "review the status" of the minor even after she was placed in

the custody of Social Services.     Code § 16.1-281(E) expressly

states that children in the custody of Social Services are those

the juvenile court judge can review pursuant to that section.

See id. (giving the juvenile court judge the power "to review the

status of children in the custody of local boards of . . . social

services").


                                   -9-
     Contrary to the argument of Social Services, Code

§ 16.1-278.4(6)(c) does not mandate a different result.     The

statement that "[t]he [local] board [of social services] to which

the child is committed shall have the final authority to

determine the appropriate placement for the child," Code § 16.1-

278.4(6)(c), was intended to give Social Services the power to

override the wishes or recommendations of the child's parents,

the FAPT, or any other interested party.    That section was not

intended to divest the juvenile court judge of power to review

the status of the minor.
     Social Services argues that allowing the juvenile court

judge to review its placement decisions would unduly interfere

with its operations and thereby undermine the ability of Social

Services to provide services to children.   However persuasive

that argument may be, nothing in the Code indicates an intent by

the General Assembly to prevent the juvenile courts from

reviewing the foster care decisions of Social Services.     Rather,

Code § 16.1-281 requires Social Services or the FAPT to file a

foster care plan with the juvenile court within sixty days of

receiving custody of the child.   See Code § 16.1-281(A).    The

plan must contain the detailed information required by Code

§ 16.1-281(B).   Thereafter, any interested party may petition the

juvenile court for a review of the plan and the juvenile court

judge may revise the plan.   See Code § 16.1-281(C).   Moreover,

under Code § 16.1-281(E), the juvenile court judge may, on the



                               -10-
judge's own motion, "review the status" of the child.    Thus, the

scope of the judge's power to oversee the provision of treatment

and care to a particular child is not limited to a review of the

plan submitted by Social Services or the FAPT.    The General

Assembly clearly intended to provide the juvenile courts, under

Code § 16.2-281, broad authority to oversee the status of

children in the custody of Social Services.

        "Statutes must be construed consistently with each other and

so as to reasonably and logically effectuate their intended

purpose."     Nelson v. County of Henrico, 10 Va. App. 558, 561, 393
S.E.2d 644, 646 (1990).    We cannot conclude that in Code

§ 16.1-278.4(6)(c), the General Assembly intended to divest the

juvenile court of the authority it granted to the juvenile court

in Code § 16.1-281.    Rather, we hold that the General Assembly

intended to provide that an order granting an agency custody of a

child gives that agency the power, as against the child's

parents, relatives, and other interested parties, to determine

appropriate placements for that child.    The General Assembly did

not intend to prohibit the juvenile court from exercising the

authority granted to it in Code § 16.1-281.

        Accordingly, we hold that the juvenile court judge had the

authority to enter the decree ordering Social Services to provide
                                                                6
treatment for the minor in a residential treatment facility.
    6
     Social Services argues on brief that the FAPT was an essential
party to the proceedings. However, Social Services lacks standing
to raise the failure to include another party. Moreover, Social
Services was named as a party and properly received notice of


                                 -11-
The circuit court order reversing that decree was in error.   We,

therefore, reverse the order and remand the case to the circuit

court for an order consistent with this opinion.

                                               Reversed.




these proceedings.   Accordingly, we will not address this
contention.



                                -12-